Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-16 are allowed because the prior art fail to teach second path branching off from the first path at first branch part between the recording portion and the heating portion, and for discharging the recording medium to the discharge portion without passing through the heating portion; and third path branching off from the first path at second branch part between the recording portion and the first branch part, and for conveying the recording medium, the recording surface of which is inverted, toward between the stacking portion and the recording portion in the first path in combination with remaining limitations of claims 1-16.

Ikeda et all. (EP 2,363,293) is the closest Prior Art. Ikeda discloses stacking portion 1, recording portion 4, heating portion 8, discharge portion 12. Furthermore, Ikeda discloses first, second and third path, however, Ikeda do not teach the above stated combination. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852